Exhibit 10
 
On June 22, 2010, the Compensation Committee of the Board of Trustees of the
Company approved the compensation and fees payable to the Company’s
non-management trustees for fiscal year 2011, with retroactive effect to May 1,
2010, as follows:


 

(1 )
Chairman                                                                      
$46,000/year (salary of $36,000 as paid to all non-management trustees, plus an
additional $10,000 per year for service as Chairman)
(2 )
Vice
Chairman                                                                      
$38,500/year (salary of $36,000 as paid to all non-management trustees, plus an
additional $2,500 per year for service as Vice Chairman)
(3 )
Other
Trustees                                                                      
$36,000/year
(4 )
Audit Committee
Chairman                                                                      
additional $5,000/year
(5 )
Other Audit Committee
Members                                                                      
additional $2,500/year
(6 )
Compensation Committee
Chairman                                                                      
additional $5,000/year
(7 )
Other Compensation Committee
members                                                                      
additional $2,500/year
(8 )
Nominating and Governance Committee Chairman
additional $1,000/year
(9 )
Board Meeting
attendance                                                                      
$1,000/meeting, plus travel expenses
(10 )
Audit and Compensation Committee attendance
$1,000/meeting, plus travel expenses
(11 )
Other Committee meeting
attendance                                                                      
$250/meeting, plus travel expenses
(12 )
Each non-management Trustee serving on the last day of fiscal year 2011 shall
receive 1,000 common shares of the Company after the end of the fiscal year
(specific issuance date to be determined).
 